Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 23, 2022

The Court of Appeals hereby passes the following order:

A22A0622. MARIO R. SULLIVAN v. THE STATE.

      On September 15, 2021, we granted Mario R. Sullivan’s application for
discretionary appeal from the trial court’s order denying his motion for an out-of-time
appeal. See Sullivan v. State, Case No. A22D0047 (decided September 15, 2021).
Our order directed that Sullivan had ten days from the date of the order to file a notice
of appeal. See OCGA § 5-6-35 (g). Sullivan filed a notice of appeal on September 28,
2021, which was 13 days after our order was issued.
      The timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction on this Court. White v. White, 188 Ga. App. 556, 556 (373 SE2d 824)
(1988). Because Sullivan failed to file a notice of appeal within 10 days of our order
granting the discretionary application, the notice of appeal is untimely. Accordingly,
this appeal is DISMISSED for lack of jurisdiction. See OCGA § 5-6-48 (b) (1);
Barnes v. Justis, 223 Ga. App. 671, 671-672 (478 SE2d 402) (1996).




                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          05/23/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.